ARMSTRONG, P. J.,
dissenting.
The majority concludes that the trial court committed plain error by failing to give mother the notice required by ORS 419B.820 when it scheduled the termination trial in this case, and the majority exercises its discretion to correct the error by reversing the judgments that terminated mother’s parental relationship with her two children. I agree that the trial court committed plain error by failing to comply with ORS 419B.820. However, I believe that the majority’s decision to correct the error is fundamentally flawed because it fails to consider the import of mother’s motion under ORS 419B.923 to set aside the termination judgments, which the trial court denied and we affirmed. Dept. of Human Services v. K. M. J., 272 Or App 506, 356 P3d 1132, rev den, 358 Or 145 (2015).
Mother filed her motion to set aside the termination judgments after the record had been settled on the appeal of those judgments, that is, after appellate counsel had had an opportunity to review the record to identify any errors in the proceeding. At mother’s request, we held the termination appeal in abeyance pending a decision by the trial court on mother’s set-aside motion and a decision by us on her appeal of the trial court’s order denying her motion. Significantly, mother chose not to raise in her motion the error on which her appeal in this case is based — viz., the trial court’s failure to comply with ORS 419B.820 — notwithstanding that the error is one that she could have raised in her motion. See ORS 419B.923. Had mother raised the ORS 419B.820 error in her motion, the trial court could have heard evidence bearing on the error and could have decided whether to set the termination judgments aside as a result of the error. As I will explain, I believe that the trial court almost certainly would have concluded that the ORS 419B.820 error had not prejudiced mother and, hence, that the court would have *832denied mother’s motion on that ground as well as on the other ground on which the court denied the motion — viz., that mother’s failure to appear at the termination trial was not the product of excusable neglect — and we would have affirmed the trial court’s decision on both grounds. I believe that mother’s decision not to raise the ORS 419B.820 error with the trial court in her set-aside motion was designed to prevent the trial court from doing that and to allow mother to frame the issue to us as one of plain error on a record that would lead us to exercise our discretion to correct the error. I do not believe that we should countenance that effort.
The state filed a petition to terminate mother’s parental relationship with her two children and served a copy of the termination petition and summons on mother on October 18, 2013, in Lewiston, Idaho, where she was living with her mother. The summons provided, as pertinent:
“IN THE NAME OF THE STATE OF OREGON:
“A petition has been filed asking the court to terminate your parental rights to the above-named children for the purpose of placing the children for adoption. A copy of the petition is attached.
“You are directed to file a written answer to the petition no later than 30 days after the date you were served with this summons admitting or denying the allegations in the petition and informing the court of your current residence address, mailing address and telephone number. Your answer should be mailed to Grant County Courthouse, P.O. Box 159, Canyon City, Oregon 97820. An attorney may not attend any court-ordered hearing in your place. Therefore, you must appear even if your attorney also appears.
“NOTICE
“READ THESE PAPERS CAREFULLY
“If you do not file a written answer as directed above, or do not appear at any subsequent court-ordered hearing, the court may proceed in your absence and without further notice TERMINATE YOUR PARENTAL RIGHTS to the above-named children either on the date an answer is required by THIS SUMMONS OR ON A FUTURE DATE, and may make such orders and take such action as authorized by law.
*833‘ RIGHTS AND OBLIGATIONS
% ‡ ífí iji
“(2) If you contest the petition, the court will schedule a hearing on the allegations of the petition and order you to appear personally and may schedule other hearings related to the petition and order you to appear personally.”
(Boldface and underlining in original.)
Through her lawyer, mother filed an answer to the petition on November 8, 2013. One week later, the court set a two-day termination trial for March 6 and 7, 2014. The court sent notice of the trial date to the parties, but a copy of the notice is not in the trial court file. Mother’s attorney received the notice and apparently mailed it to mother at the Idaho address at which mother had been served with the petition and summons. However, mother moved from Idaho to the state of Washington at some point, and it is not known if mother received the trial notice from her attorney.
By letters dated February 16, 2014, mother told the court, DHS, and her lawyer that she was living at an address in Clarkston, Washington, and knew that the termination trial was scheduled for March 6 and 7, 2014, but she had no phone or ability to get to the trial and, hence, would not attend it. She also reported the progress that she had made in addressing some of the issues that had led to the dependency proceedings and asked that the dependency case be transferred to Washington.
Mother’s lawyer received the February 16 letter from mother on February 24, 2014. He mailed a responsive letter to mother the same day that told her that it was too late to transfer the case to Washington and that she needed to attend the trial and bring with her records of her completion of services and to call him “as soon as possible.” Mother did not respond to her lawyer’s letter, which led him to move on March 4, 2014, to withdraw as her lawyer. The trial court denied the motion that day.
When mother failed to appear at the termination trial on March 6, the court allowed DHS to present a prima facie case for termination. Based on the evidence presented *834at trial, the court found by clear and convincing evidence that the grounds for termination of mother’s parental rights had been proven, and it entered judgments terminating mother’s parental rights on March 6, 2014.
Mother called DHS on March 7, 2014, to give it her new phone number and was told that the court had entered termination judgments on March 6. As noted earlier, mother appealed those judgments through appellate counsel, and the appellate record was settled on May 28, 2014. Mother thereafter filed on June 2, 2014, a motion in the trial court under ORS 419B.923 that sought to set the termination judgments aside based on mother’s excusable neglect in failing to appear at the trial. The motion did not include as a basis to set the judgments aside the trial court’s failure to send mother a notice of the termination trial that complied with ORS 419B.820, viz., a written notice mailed to mother that told her that she had to appear personally at the trial and that her parental rights could be terminated if she failed to do that. After mother filed her ORS 419B.923 set-aside motion, mother’s appellate counsel moved on June 16, 2014, to hold the appeal of the termination judgments in abeyance pending a decision on mother’s set-aside motion, which we granted.
The trial court denied mother’s set-aside motion by order on June 20, 2014, on the ground that mother had not established excusable neglect for her failure to appear at the termination trial. Mother appealed that order and later sought to sever the appeal of the set-aside order from the appeal of the termination judgments and to hold the latter appeal in abeyance pending our decision on the appeal of the set-aside order. We granted that motion and thereafter affirmed the order denying mother’s set-aside motion. While mother’s petition for Supreme Court review of our decision was pending, we reinstated the appeal of the termination judgments. The Supreme Court denied review on October 22, 2015, and the termination appeal was submitted to us for decision on January 11, 2016.
As noted, the error that mother raises as plain error on appeal is the trial court’s failure to comply with ORS 419B.820, which, as pertinent, required the court to send mother a written trial notice that told her that she had *835to personally appear at the termination trial and that the court could terminate her parental rights if she did not do that. Significantly, however, the summons that mother had received less than one month before the court set the trial date had told her those things. Again, the summons said:
“An attorney may not attend any court-ordered hearing in your place. Therefore, you must appear even if your attorney also appears.
* * * *
“If you *** do not appear at any subsequent court-ordered hearing, the court may proceed in your absence and without further notice TERMINATE YOUR PARENTAL RIGHTS to the above-named children either on the date an answer is required by THIS SUMMONS OR ON A FUTURE DATE[ ]
(iifc ifc 5{c
“If you contest the petition, the court will schedule a hearing on the allegations of the petition and order you to appear personally [.]”
(Boldface in original.)
The majority acknowledges that the summons gave mother on October 18 the information that ORS 419B.820 required the court to give her in a written trial notice on November 15:
“Thus, if mother, whom the record indicates has mental illness and borderline intellectual functioning, had read, comprehended, and remembered the 2013 summons, she would have understood that her failure to appear at the termination trial could have resulted in the termination of her parental rights in her absence.”
276 Or App at 830. The majority is understandably reluctant to attribute that knowledge to mother:
“On these facts, we will not assume, on less firm grounds than those required by the legislature, that mother knew the consequences of her failure to appear, nor will we use that assumption as a basis for declining to exercise our discretion to correct error this plain.”

Id.

*836My problem with the majority’s conclusion is that it ignores that mother chose not to raise the ORS 419B.820 error in her set-aside motion. Had she raised the error in her motion, she could have been questioned about her understanding of the consequences of her failure to appear at the termination trial. Mother testified by telephone at the hearing on her set-aside motion about the events surrounding her failure to appear at the trial, but she was not asked whether she knew that the court could proceed to terminate her parental rights if she failed to appear at the termination trial. No one posed that question to mother because her understanding of the effect of her failure to appear at the trial was not relevant to her motion, which was limited to whether her failure to appear at the trial was the product of excusable neglect.
In light of the information in this record and mother’s testimony at the set-aside hearing, I have little doubt that mother would have acknowledged, if asked, that she knew that she was required to personally appear at the termination trial and that the court could proceed to terminate her parental rights in her absence. I have no doubt that mother hoped, notwithstanding her attorney’s contrary statement to her, that the court would agree to transfer the dependency case to Washington and, hence, that the court would not terminate her parental rights when she failed to appear at the termination trial, but that does not excuse her failure to appear at the trial.
I also have little doubt that, had mother raised as a basis to set aside the termination judgments the court’s failure to give mother the trial notice required by ORS 419B.820, the trial court would have denied relief on that basis, based on its finding that mother was engaged in a deliberate effort to manipulate the process:
“THE COURT: * * * I absolutely do not find excusable neglect. This is just a very simple case. This case has been going on since May of 2011. [Mother] has had an attorney throughout those proceedings. She certainly knows to be in contact with her attorney leading up to a serious parental termination case. She simply chose not to do that.
*837“I absolutely don’t buy that there was no way for her to call him. She was calling regularly on a 1-800 number. She’s not so inept as to not know how to contact people.
“This is a pattern that’s been demonstrated throughout this case, and it was just simply an attempt to manipulate the proceeding. I don’t — I absolutely don’t find by a preponderance [of evidence] that [she was] acting in good faith, and in any event, I think there were plenty of attempts to try to contact [her] and alert [her]. [She was] aware of the — that the hearing was taking place.
“And I’m looking at the letters that were submitted [to the court and DHS by mother]. There is no request to continue. There is no — any attempt to figure out how to address the current hearing. It was simply, I want to transfer things.”
I do not fault trial and appellate counsel for representing mother as they have, including their decision to limit the set-aside motion in the manner that they did and to raise the ORS 419B.820 error as plain error on a record that did not require mother to testify about her understanding of the consequences of her failure to appear at the trial. Mother is entitled to have effective and vigorous representation in opposing the state’s effort to terminate her parental relationship with her children. Nonetheless, I believe that the decision to limit the set-aside motion and to present the ORS 419B.820 error as plain error should lead us not to exercise our discretion to reverse the termination judgments based on the court’s failure to comply with ORS 419B.820. Hence, I respectfully dissent from the majority’s contrary decision.